United States Court of Appeals
                        For the First Circuit


No. 11-1088

                AIR SUNSHINE, INC.; MIRMOHAMMAD ADILI;
                      AIR SUNSHINE DE P.R., INC.,

                        Plaintiffs, Appellees,

                                  v.

                           STEPHEN M. CARL,

                         Defendant, Appellant,

                   YVETTE HAU-LEPERA; SERGIO LÓPEZ,

                              Defendants.


                             Errata Sheet


          The opinion of this Court issued on December 2, 2011,
is amended as follows:

             On page 10, line 8: "550 U.S. 554" is changed to "550
U.S. 544".

          On page 11, line 13: "procedural a due process" is
changed to "procedural due process".

          On page 13, line 13: "unforseen" is changed to
"unforeseen".